


116 HR 1465 IH: No Flights Act
U.S. House of Representatives
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 1465
IN THE HOUSE OF REPRESENTATIVES

February 28, 2019
Mr. O'Halleran introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To require the Speaker of the House of Representatives to convene a session of the House on each day in which a Government shutdown is in effect, to prohibit the use of funds for the official travel of Members of the House of Representatives during any period in which a Government shutdown is in effect, and for other purposes.
 
 
1.Short titleThis Act may be cited as the No Outbound Flights for Lawmakers If Government Halts to a Stop Act or the No Flights Act.  2.Requiring Speaker to convene session of House during shutdown (a)RequirementOn each day on which a Government shutdown is in effect, including weekends and legal public holidays, the Speaker of the House of Representatives shall convene a session of the House. 
(b)Exercise of rulemaking authorityThis section is enacted by Congress— (1)as an exercise of the rulemaking power of the House of Representatives, and as such it is deemed a part of the rules of the House of Representatives, and it supersedes other rules only to the extent that it is inconsistent with such rules; and 
(2)with full recognition of the constitutional right of the House of Representatives to change the rules (so far as relating to the procedure of the House) at any time, in the same manner, and to the same extent as in the case of any other rule of the House.  3.Prohibiting Member official travel during shutdown (a)ProhibitionExcept as provided in subsection (b), no appropriated funds, including official funds of the House of Representatives or funds available under any Federal law, rule, or regulation, may be used to pay for the costs of official travel by a Member of the House of Representatives during any period in which a Government shutdown is in effect. 
(b)Exception for travel by Member to Washington Metropolitan AreaSubsection (a) does not apply with respect to travel by a Member of the House of Representatives to the Washington Metropolitan Area.  (c)DefinitionsIn this section— 
(1)the term Member of the House of Representatives means a Representative in, or Delegate or Resident Commissioner to, the Congress; and  (2)the term Washington Metropolitan Area means the District of Columbia, the Counties of Montgomery and Prince Georges in Maryland, and the Counties of Arlington, Fairfax, Loudoun, and Prince William and the Cities of Alexandria and Falls Church in Virginia. 
4.Determination of Government shutdownFor purposes of this Act, a Government shutdown shall be considered to be in effect if there is a lapse in appropriations for any Federal agency or department as a result of a failure to enact a regular appropriations bill or continuing resolution.   